Plaintiffs’ action is essentially one for breach of contract for the sale of a business. Injunctive relief is not appropriate in actions involving breach of contract where a plaintiff has an adequate remedy at law (see, Chicago Research & Trading v New York Futures Exch., 84 AD2d 413, 416; Haulage Enters. *929Corp. v Hempstead Resources Recovery Corp., 74 AD2d 863, 864). The facts with respect to whether the Poitrases made any misrepresentations as to the validity of a so-called extension agreement executed by Buffalo Raceway are sharply in dispute and, under such circumstances, a preliminary injunction should not be granted (see, Newco Waste Sys. v Swartzenberg, 125 AD2d 1004, 1005; Family Affair Haircutters v Detling, 110 AD2d 745, 747). Moreover, a letter of credit is completely independent of the contract between the customer and the beneficiary (see, UCC 5-114; O’Meara Co. v National Park Bank, 239 NY 386, rearg denied 240 NY 607; Chiat/Day Inc., Adv. v Kalimian, 105 AD2d 94, 96). Payment of a letter of credit may be enjoined only where "active intentional fraud” is shown (Chiat/Day Inc., Adv. v Kalimian, supra, at 97); there has been no such allegation here. (Appeal from order of Supreme Court, Ontario County, Henry, Jr., J.— vacate preliminary injunction.) Present — Callahan, J. P., Boomer, Pine, Balio and Davis, JJ.